Reed, J.
The cause came into this court on the certificate of the circuit judge. The questions certified are whether the amount in controversy, in causes which have been appealed to the circuit court from justices of the peace, is to be determined solely from the pleadings in the cause, or whether the court may determine from the evidence introduced on the trial whether the amount in controversy between the parties exceeds $25. We are of the opinion that the question should be determined from the pleadings. Whenever one of the parties to a litigation has asserted a claim or demand in his pleadings upon which he asks relief against his adversary, and which the other party denies, in contemplation of law a controversy exists between them as to that claim or demand. The right of the party asserting the demand t'o establish his claim by evidence then exists, as *716well as the right of the one against "whom it is asserted to introduce testimony to defeat it, and the judgment which is pronounced by the court upon the claim is a final determination of the rights of the parties with reference to it; and it can make no difference, we think, that upon the trial the party asserting the demand is not able to introduce evidence to substantiate it, or that lie is able to prove but a portion of his claim The rights of the parties with reference to the demand, as it is made in the pleadings, are settled and concluded by the final judgment rendered in the case. While the exact question presented may not have been heretofore determined, the principle which we think is controlling has been announced in the-following cases: Curran v. Excelsior Coal Co., 63 Iowa, 94; Lunduk v. Chicago & N. W. R'y Co., 65 Iowa, 473; Perry v. Conger, Id., 588; Nichols v. Wood, 66 Id., 225.
Beversed.